                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION
Richard Lee Rhodes,                         ) C/A No. 4:19-cv-00427-DCC
                                            )
                                 Plaintiff, )
                                            )
vs.                                         )
                                            )    ORDER
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
_____________________________________ )


       On December 16, 2019, counsel for Plaintiff, filed a motion for attorney's fees

pursuant to the Equal Access to Justice Act (“EAJA”). ECF No. 25. In the motion, counsel

requests reimbursement for representation provided in the above-referenced case in the

amount $4,232.25 (representing 20.9 hours of work at a rate of $202.50 per hour) and

expenses in the amount of $16.00. Id. Defendant filed a Response to counsel's motion,

posing no objection. ECF No. 26.

       Under the EAJA, a court shall award attorney's fees to a prevailing party in certain

civil actions against the United States unless the court finds that the government's position

was substantially justified or special circumstances make an award unjust. 28 U.S.C.

§ 2412(d)(1)(A). To determine whether the Commissioner was “substantially justified” in

terminating social security benefits and thus whether an award of attorney's fees under

the EAJA is warranted, a court asks whether there was arguably substantial evidence to

support the Commissioner's position. Anderson v. Heckler, 756 F.2d 1011 (4th Cir. 1984).

However, an EAJA attorney's fees award is payable to the litigant and, therefore, is
subject to an offset to satisfy the litigant's pre-existing debt to the Government. Astrue v.

Ratliff, 560 U.S. 586, 594 (2010).

       After careful consideration of the parties' filings and the applicable legal authority,

the Court concludes that the Commissioner's position was not substantially justified and

that the requested fees should be awarded. As noted, the Commissioner does not object

to Plaintiff's motion for an award of fees.

       Therefore, Plaintiff's motion for attorney's fees under the EAJA is granted. The

Commissioner is ordered to award Plaintiff $4,232.25 in attorney’s fees and expenses in

the amount of $16.00. EAJA fees awarded by this Court belong to the Plaintiff and are

subject to offset under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)).

In the event Plaintiff has no present debt subject to offset and Plaintiff has executed a

proper assignment to Plaintiff’s counsel, Defendant is directed to make the payment due

to Plaintiff’s counsel. If Plaintiff has no debt subject to offset and no proper assignment

has been made by Plaintiff to counsel, Defendant is directed to make the check due

pursuant to this Order payable to Plaintiff and delivered to Plaintiff’s counsel.

              IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
January 27, 2020
Spartanburg, South Carolina
